      Case 1:20-cv-00160-LG-RPM Document 14 Filed 08/10/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 FIRST CLASS TRANSPORTS, INC.                                           PLAINTIFF
 F/K/A AND SUCCESSOR IN
 INTEREST TO FIRST CLASS
 TRANSPORT, INC.

 v.                                             CAUSE NO. 1:20-cv-160-LG-RPM

 CHARLES R. MYERS INSURANCE
 AGENCY                                                               DEFENDANT

          MEMORANDUM OPINION AND ORDER DENYING
      DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE

      BEFORE THE COURT is the [6] Motion to Dismiss for Improper Venue

filed by Defendant, Charles R. Myers Insurance Agency. The parties have fully

briefed the Motion. After reviewing the submissions of the parties, the record in

this matter, and the applicable law, the Court finds that the Motion should be

denied.

                                    BACKGROUND

      Plaintiff, First Class Transports, Inc., instituted this action on May 4, 2020.

(Compl., ECF No. 1). Plaintiff alleges that Defendant, its insurance broker, failed to

timely report an accident to the underwriter after receiving notice of same from

Plaintiff. (Id. at ¶¶ IV-VII). As a result, Plaintiff was allegedly denied coverage by

the underwriter. (Id.).

      On June 18, 2020, Defendant filed the instant [6] Motion to Dismiss for

Improper Venue, arguing that the Southern District of Mississippi is not a proper

forum under 28 U.S.C. § 1391. (Mem. Supp. Mot. Dismiss Improper Venue, ECF
      Case 1:20-cv-00160-LG-RPM Document 14 Filed 08/10/20 Page 2 of 3




No. 9). Defendant argues that no defendant resides in this District and no

substantial part of the events giving rise to the claim occurred in this District.

Plaintiff opposes the Motion, arguing that events relevant to the action occurred in

Gulfport. (Pl.’s Resp. Def.’s Mot. Dismiss Improper Venue, ECF No. 11).

                                     DISCUSSION

       The general venue statute, 28 U.S.C. § 1391, provides that “[a] civil action

may be brought in:

      (1) a judicial district in which any defendant resides, if all defendants
      are residents of the State in which the district is located;

      (2) a judicial district in which a substantial part of the events or
      omissions giving rise to the claim occurred, or a substantial part of
      property that is the subject of the action is situated; or

      (3) if there is no district in which an action may otherwise be brought
      as provided in this section, any judicial district in which any defendant
      is subject to the court's personal jurisdiction with respect to such
      action.”

      Defendant argues that it “resides . . . in the State of Texas.” (Mem. Supp.

Mot. Dismiss Improper Venue 4, ECF No. 9). But 28 U.S.C. § 1391(c) provides the

definition of “residence” for venue purposes. Specifically, an entity defendant “shall

be deemed to reside . . . in any judicial district in which such defendant is subject to

the court’s personal jurisdiction with respect to the civil action in question.” 28

U.S.C. § 1391(c)(2).

      Movant has failed to demonstrate that “a substantial part of the events or

omissions giving rise to the claim” did not occur in this district. 28 U.S.C. §

1391(b)(2). In an insurer’s lawsuit against an insured for additional premiums, the

Fifth Circuit observed that “significant events relating to the formation and

                                           -2-
      Case 1:20-cv-00160-LG-RPM Document 14 Filed 08/10/20 Page 3 of 3




execution of the policy occurred in Houston,” rendering venue proper in the

Southern District of Texas. Am. Motorists Ins. Co. v. Cellstar Corp., 61 F. App’x 119

(5th Cir. 2003). Here, Plaintiff has provided evidence that significant events

relative to the formation and execution of the policy occurred in Gulfport, as this is

where Plaintiff applied for and procured the relevant policy, paid premiums, and

communicated with Defendant. See, e.g., Home Healthcare Affiliates of Miss. v. Am.

Heartland Health Admin’rs, Inc., No. 1:01CV489-D-A, 2002 WL 31051009, at *4

(N.D. Miss. Aug. 8, 2002) (finding venue proper in the Northern District of

Mississippi, where the plaintiff employer was located, in a dispute with a third-

party administrator over its handling of employee health insurance benefits). Even

if “a substantial part of the activities giving rise to plaintiff’s claims occurred”

elsewhere, “that does not disqualify Mississippi as a proper venue, if a substantial

part of the activities also took place in Mississippi.” Street v. Smith, 456 F.Supp.2d

761, 765-66 (S.D. Miss. 2006).

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the [6] Motion to

Dismiss for Improper Venue filed by Defendant, Charles R. Myers Insurance

Agency, is DENIED.

       SO ORDERED AND ADJUDGED this the 10th day of August, 2020.

                                                  s/   Louis Guirola, Jr.
                                                  LOUIS GUIROLA, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                            -3-
